This case is substantially like that of Barnes v. Comrs., 135 N.C. 27, decided at this term. As we held in that case that mandamus will not lie to control the discretion given to the commissioners by the statute in the granting of licenses, there was error in the judgment of the court in this case directing a mandamus to issue to the defendants commanding them to issue an order for a license to the sheriff upon finding certain facts recited in the judgment. Remanded with directions to dismiss the action.
Error. *Page 19 
(26)